DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on May 26, 2021. Amendments to claims 5 and 14 have been entered. Election of claims 2 and 11, with traverse, in response to restriction/election of species is acknowledged by the Examiner. However, the restriction of species is withdrawn in view of the amendments to the claims. Claims 1-18 are pending and have been examined. The rejections are stated below. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for processing electronic receipt information, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 10 is directed to a process. 
	Step 2A – Prong one: The limitations of “storing, in an electronic receipt management server, electronic receipt information, each corresponding to a purchase of one or more sales the electronic receipt management server, tax refund information indicating the amount of tax refund paid for the determined tax-exempt sales objects” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions (transmitting tax refund is a commercial activity). That is, other than, an electronic receipt management server and an information processing terminal, nothing in the claim precludes the steps from being performed as a method of organizing human activity. Hence, the additional elements in the claims are all generic computer components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an electronic receipt i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 10 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic receipt management server and an information processing terminal to perform the steps, recited in the claim, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 10 is not patent eligible. Independent claim 1 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-9 and 11-18, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2 and 11, the step of “displaying the determined amount of tax refund on a display device”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because it displays the results and is also a post-solution or extra-solution activity. 
In claims 3-4 and 12-13, the steps “wherein the tax-exempt sales objects are determined based on a 41(PATENT)total price of the sales objects; wherein the predetermined period is set based on a period required by a tax authority” are further refinement of methods of organizing human activity because these limitations specify the rules used in the underlying process. 
In claims 5-8 and 14-17, the claimed steps are further refinements of methods of organizing human activity because these limitations describe the intermediate steps of the underlying process. The additional element of a mobile device (in claim 7) is a generic mobile device performing traditional functions recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
In claims 9 and 18, the steps “wherein upon receipt of the information about the amount of tax refund from the mobile device, the information processing terminal displays, on a display device, the amount of tax refund on a display device”, “wherein upon receipt of the information about the amount of tax refund from the mobile device, the information processing terminal transmits the tax refund information to the electronic receipt management server” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these limitations further describe the intermediate/final steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (WO 2008/120874 A1)
	Claims 1 and 10, Ryu teaches an electronic receipt processing system and a method for processing electronic receipt information, the method comprising: storing, in an electronic receipt management server, electronic receipt information, each corresponding to a purchase of one or more sales objects and stored in correlation with: a tax-free classification code, a group ID corresponding to a group of one or more stores, and a membership ID corresponding to a customer who has made the purchases corresponding to the electronic receipt information (See Ryu Figure 1 Paragraph 8 –refund database server storing transaction details, refund classification code, passport number, duty free store code); acquiring one or more electronic receipt information corresponding to the purchases (See Ryu Paragraph 8 – transferring purchase information to the management server); upon input of passport information by the customer, determining, based on the acquired electronic receipt information, tax-exempt sales objects purchased by the customer during a predetermined period (See Ryu Paragraph 8 – merchandise code, refund classification code); determining, based on the determined tax-exempt sales objects, an amount of tax refund (See Ryu Paragraph 32 – amount of tax refund); and transmitting, to the electronic receipt management server, tax refund information indicating the amount of tax refund paid for the determined tax-exempt sales objects (See Ryu Figures 2, 7 and 10, S717 - output details of refund information Ryu Paragraph 47 transfer the refund amount to the management server). A system comprising a server to store information is inherent in the disclosure of Ryu (See Ryu – management server). 
Ryu does not explicitly teach the features of a request for a tax refund processing from a customer who made one or more of the purchases; and tax-exempt sales objects purchased by the customer during a predetermined period. 
	However, Ryu’s disclosure in Paragraphs 3-4 of a tax refund before departure at a value-added tax refund counter and after completing a departure procedure is broadly interpreted to include these features. 
	Claims 2 and 11, Ryu teaches the steps wherein the information processing terminal is further configured to display the determined amount of tax refund on a display device (Ryu Claim 1, Paragraph 29 – a dedicated apparatus 15 for outputting details of the refund information as a statement). 
	Claims 3 and 12, Ryu teaches the step wherein the tax-exempt sales objects are determined based on a total price of the sales objects (See Ryu Paragraph 1 – when a foreigner purchases certain merchandise at a duty-free store, the value-added tax in the amount paid for the merchandise; the amount paid for the merchandise is the price of the sales object).
Claims 4 and 13, Ryu does not explicitly teach the step wherein the predetermined period is set based on a period required by a tax authority. However, the disclosure in Ryu’s Paragraph 3 of “a tax refund before departure at a value-added tax refund counter and after completing a departure procedure” is interpreted to include this feature.  
	Claims 5 and 14, Ryu teaches the steps wherein the information processing terminal is further configured to display, on a display device, a code indicating a communication address of the information processing terminal, and the electronic receipt information is acquired via a mobile terminal that has scanned the code (See Ryu Paragraphs 41-42 – an identification code of the corresponding duty free store). 
	Claims 6 and 15, Ryu teaches the step wherein the information processing terminal is located in a commercial facility where the customer made the purchases (See Ryu Paragraph 3 – purchased goods at more than 60 duty free stores in Seoul city).
	Claims 7 and 16, Ryu teaches the steps further comprising: a mobile device configured to transmit a request including a membership ID and a group ID to the electronic receipt management server (See Ryu Paragraph 32 - information on details of payment, refund classification code personal identification code such as passport number, information on goods eligible for a refund of the value added tax), and upon receipt of the electronic receipt information associated with the membership ID and the group ID from the electronic receipt management server, transmit the received electronic receipt information to the information processing terminal (See Ryu Claim 1 – transferring purchase information; purchase information comprises a refund classification code and Ryu Paragraph 32 –information on details of payment, refund classification code personal identification code such as passport number, information on goods eligible for a refund of the value added tax). 
	Claims 8 and 17, Ryu teaches the steps further comprising: a mobile device configured to transmit a request including a membership ID and a group ID to the electronic receipt management server (See Ryu Paragraphs 41-42 – POS terminal is the mobile device), 	upon receipt of the electronic receipt information associated with the membership ID and the group ID from the electronic receipt management 39(PATENT)server and passport information input by the customer, determine tax-exempt sales objects purchased by the customer at the stores in the group during the predetermined period, determine, based on the determined tax-exempt sales objects, the amount of tax refund, and transmit, to the information processing terminal, information about the determined amount of tax refund (See Ryu Paragraph 32 - manage information on details of payment, refund classification code personal identification code such as passport number, information on goods eligible for a refund of the value added tax, amount of tax refund; Ryu Claim 1 – outputting details of the refund information as a statement).
	Claim 9, Ryu teaches the steps wherein upon receipt of the information about the amount of tax refund from the mobile device, the information processing terminal displays, on a display device, the amount of tax refund on a display device (See Ryu Figure10, S717 – output details of refund information).
	Claim 18, Ryu teaches the step wherein upon receipt of the information about the amount of tax refund from the mobile device, the information processing terminal transmits the tax refund information to the electronic receipt management server (See Ryu Figures 2, 7 and 10, S717 - output details of refund information Ryu Paragraph 47 transfer the refund amount to the management server). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Hebner et al. (US Pub. 2015/0095205 A1) discloses a sales and use tax analysis and reconciling system that includes an item and ontology restriction interface, an item and ontology restriction engine, a sales and use tax application program interface, a sales and use tax engine, a sales and use tax accounting engine, and an item and ontology restriction engine. 
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


June 2, 2021